Name: Decision of the EEA Joint Committee No 141/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: tariff policy;  animal product;  cooperation policy;  agricultural policy;  trade
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(16)Decision of the EEA Joint Committee No 141/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0032 - 0033Decision of the EEA Joint CommitteeNo 141/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 97/217/EC of 28 February 1997 establishing groups of third countries which are able to utilise the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries(2), has been incorporated into Part 1.2 of Chapter I of Annex I to the Agreement. It should correctly be incorporated into Part 8.2 of Chapter I of Annex I.(3) Commission Decision 98/648/EC of 5 November 1998 amending Decision 97/217/EC establishing groups of third countries which are able to use the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 175 (Commission Decision 98/625/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"176. 397 D 0217: Commission Decision 97/217/EC of 28 February 1997 establishing groups of third countries which are able to utilise the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (OJ L 88, 3.4.1997, p. 20), as amended by:- 398 D 0648: Commission Decision 98/648/EC of 5 November 1998 (OJ L 308, 18.11.1998, p. 42)."Article 2Point 58 (Commission Decision 97/217/EC) in Part 1.2 of Chapter I of Annex I to the Agreement shall be abrogated.Article 3The texts of Decisions 97/217/EC and 98/648/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 88, 3.4.1997, p. 20.(3) OJ L 308, 18.11.1998, p. 42.